Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim 1 is pending. Claim 1 is rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


 
Instant Application
Patent US 10/880,621
1. A method of filling ad space with video ads to show on mobile devices that have limited display capability, including: receiving an ad availability record with a source URL for video ad content that is in a format incompatible with a device that is requesting ad content; allocating a URL from which to stream the requested ad content; responding to the request by sending at least the allocated URL and some information from the ad delivery record to the requesting device and automatically transcoding the ad content to a live video stream accessible at the allocated URL in a format compatible with the requesting device.
1. A method of filling ad space with video ads to show on mobile devices, including: receiving a request for ad content from a device; determining from an ad availability record that a source URL for video ad content is in a format incompatible with the device that is requesting the ad content; responding to the request for the ad content and the determining of incompatible format by: allocating a substitute URL from which to stream the requested ad content; sending at least the allocated substitute URL and information from the ad delivery record to the requesting device; and automatically transcoding the ad content to a live video stream accessible at the allocated substitute URL in a format compatible with the requesting device.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Nugent US 20130268963.

1. Nugent teaches a method of filling ad space with video ads to show on mobile devices that have limited display capability, including: (Nugent Fig. 1 and Fig. 9)

receiving an ad availability record with a source URL for video ad content that is in a format incompatible with a device that is requesting ad content; (Nugent para 90; the ad server (902) in FIG. 9 will provide the requested ad in a codec, frame size, encoded bit rate, or multiple bit rates, that is sub-optimal [incompatible] for the IP connected device (901). For that application, the ad will be transcoded and/or transrated to the proper codec, frame size, and multiple bit rates by transcoding servers (903). The VAST [URL] proxy server (904) creates Synchronized Multimedia Integration Language (SMIL) playlist rather than an XML playlist.) Also (para 93; VAST ad proxy Server (2304) may perform one or more steps related to the request, such as one or more of the following: determining if an ad is available for the requested channel, creating an ASX file, sending that ASX file to the viewers device (2301), and holding an ASX file in memory as a session variable embedded in an URL. For example, the VAST ad proxy Server log files (2704) may be moved to the Log Server every 2 hours, while the log files from Video Content Server 1 (2706) may be moved to the Log Server every 30 minutes.) Also (para 107. The Ad Proxy Server (1204) may then use business logic and application programming to record the event(s); and/or to store the event(s) information [ad] in a database and/or logging server. Para 109; information about the advertisements and content may be recorded in a log file.) Also para 62 and (68; IP connected device (101) playing video content will send an HTTP request to a video ad server (102), as illustrated in FIG. 1. This is also known as an URL request. The HTTP request contains a string of variables. The ad server (102) will respond with an XML file, and with a video ad to be played by the IP connected device (101). When the IP connected device (101) completes playing the video ad, the IP connected device (101) sends a second HTTP string to the video ad server (102). The format and data contained within the various XML files and XML Schema Definition ("XSD") is specified in the VAST standard.)

allocating a URL from which to stream the requested ad content; (Nugent para 90; creating an ASX file, sending that ASX file to the viewers device (2301), and holding an ASX file in memory as a session variable embedded in an URL [allocated as it was created for the ASX file]. For example, the VAST ad proxy Server log files (2704) may be moved to the Log Server every 2 hours, while the log files from Video Content Server 1) Also (Nugent para 92; Content provider may update the Ad Proxy Server (1005) with the POP location for the content, or the URL to the content. A library of `start` and `end` verification clips may be uploaded to verification server (1004). User may connect (1001) to the content provider's embedded Uniform Resource Locator (URL).) Also (Nugent para 71, The video content can be both live streaming, as well as video on demand (movies, video clips, etc). The ad proxy server (403) will receive the HTTP requests from the IP connected devices, and format an HTTP request to the ad server.)

responding to the request by sending at least the allocated URL and some information from the ad delivery record to the requesting device and automatically transcoding the ad content to a live video stream accessible at the allocated URL in a format compatible with the requesting device.(Nugent para 90; the ad server (902) in FIG. 9 will provide the requested ad in a codec, frame size, encoded bit rate, or multiple bit rates, that is sub-optimal for the IP connected device (901). For that application, the ad will be transcoded and/or transrated to the proper codec, frame size, and multiple bit rates by transcoding servers (903). As an example, in FIG. 9, ad server #3 (902) provides an ad encoded in *.mp4 file format at an encoding bit rate of 1 mbps, at 1080P. The transcoding server (903) transcodes that file to a multiple files, all with *.M3U8 file formats, at encoding bit rates of 128, 256, at 512 kbps, with a 128.times.96 frame size; for delivery to the smart phone (901) which has an IOS operating system. The VAST proxy server (904) creates Synchronized Multimedia Integration Language (SMIL) playlist rather than an XML playlist.) Aslo (Nugent para 79; Server (601) may then send a request for an ad to ad platform #1 (602). Ad platform #1 (602) may then respond with VAST compatible XML schema with multiple data inputs, including but not limited to availability of a 15 second ad, ad name, URL, and other data. The Ad Proxy Server (601) may then create an ASX that includes the ad URL and the content URL and forwards the ASX to the internet connected device. Upon completion of the ad playing, the Ad Proxy Server may then send an HTTP signal containing VAST compatible XML schema with multiple data inputs to ad platform #1 (602).)


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Geshwind WO 2012091731

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664